Citation Nr: 0126077	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  99-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion






WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's sister, Appellant's brother


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


 INTRODUCTION

The veteran served on active duty for more than 20 years and 
such service terminated in July 1982.  He died on June [redacted], 
1997, and the appellant is his surviving spouse.  

The current appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The RO denied entitlement to service 
connection for the cause of the veteran's death and 
eligibility to Dependents' Educational Assistance (DEA) under 
Chapter 35, Title 38, United States Code.  

In March 2001, the Board of Veterans' Appeals (Board) 
remanded the matter to allow for a hearing before a travel 
Member of the Board, as desired by the appellant in her VA 
Form 9.  Pursuant to that remand, the undersigned Member of 
the Board held a hearing in August 2001, a transcript of 
which has been associated with the claims file.

The case has since been returned to the Board for further 
appellate review.

 


 REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Additionally, there have been changes in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of well 
groundedness and redefines the obligations of VA with respect 
to the duty to assist.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Where the law or regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  
The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is thus more favorable to her.  Therefore, the Board finds 
that the amended duty to assist law applies.  Holliday v. 
Principi, 14 Vet. App. 280 (2001).

In August 2001, the appellant appeared and testified before 
the undersigned travel Member of the Board.  In her 
testimony, she adequately identified additional medical 
records potentially relevant to the claim not previously 
requested by VA.  For instance, she stated the veteran 
underwent a physical examination in 1982 prior to his 
employment with a sheriff's department and that the results 
of that examination could be obtained through the sheriff's 
personnel office.  She then recalled the veteran was seen at 
Fort McClellan in November 1982 for "testing" related to 
complaints of chest pain.  She also testified that the 
veteran was treated at Riverview Hospital in 1984, then known 
as Holy Name of Jesus Hospital.  Transcript, p. 3, 5-6.  

Because the RO has not yet considered whether any additional 
notification or development action is required under VCAA, it 
would also be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

The Board further notes that the veteran's service medical 
records from May 1979 to July 1982 were not associated with 
the claims file until some time after the issuance of the 
RO's September 1999 statement of the case, such that these 
records have not been considered by the RO.  Therefore, the 
opportunity to conduct a de novo review of the complete 
evidentiary record should be afforded to the RO.  See Snuffer 
v. Gober, 10 Vet. App. 400 (1997).




On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Accordingly, this case is remanded for the following:  

1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to her 
claim.  66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Specifically, the RO should request the 
1982 physical examination results from 
the sheriff's department where the 
veteran once worked.  




The RO should also request treatment 
records from Riverview Hospital (AKA Holy 
Name of Jesus Hospital) and Fort 
McClellan's medical facility.   

Regardless of the appellant's response, 
the RO should secure all outstanding VA 
treatment reports.  All information, 
which is not duplicative of evidence 
already received, should be associated 
with the claims file.  

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
45,631 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(1)).

2.  If, after completion of the above, 
the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the appellant that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  66 Fed. 
Reg. 45,620, 45,631 (to be codified at 
38 C.F.R. § 3.159(e)).

3.  Following the above, the RO should 
schedule a file opinion review by a 
cardiologist or other available 
appropriate medical specialist including 
on a fee basis if necessary to ascertain 
whether it is at least as likely as not 
that the veteran's arteriosclerotic 
cardiovascular disease, listed as the 
immediate cause of death on his 
certificate of death, is related to a 
period of military service (including 
within one year after discharge), and if 
existing prior to service was aggravated 
thereby? 

If such a determination cannot be made, 
the examiner must so state.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the reviewing physician prior 
and pursuant to conduction and completion 
of the file review.  The reviewing 
physician must annotate his/her file 
opinion that the claims file was in fact 
made available to and reviewed in 
conjunction with the review. 

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO must 
review the requested file opinion review 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the RO 
should implement corrective procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file 
to ensure that any other notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 66 Fed. Reg. 45620, 45630 
(to be codified at 38 C.F.R. § 3.159) are 
fully complied with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death, taking into 
consideration all pertinent laws, 
regulations, and Court decisions.  In so 
doing, the RO should consider the 
additional service medical records 
obtained since its prior adjudication.

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims, to include a 
summary of the evidence and applicable law and regulations 
pertinent to the issues currently on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.   



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

